PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/911,026
Filing Date: 2 Mar 2018
Appellant(s): Tableau Software Inc..



____________________________
David V Sanker (Reg. No. 56242)

For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on March 22, 2021 appealing from the office action mailed December 16, 2020.



EXAMINER’S ANSWER


This is in response to the appeal brief filed on 03/22/2021.

(1) 	Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

(2) 	Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(3) 	Summary of Claimed Subject Matter
The summary of claimed subject matter contained in the brief is correct. 

(4) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 December, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(5) 	Response to Argument
(5.1)	 Examiner’s Response 
B.	Claims 1-8, 10-17, 19 and 20 are patentable over Stolte
Independent Claims 1, 12 and 20
Appellants’ remarks 1.  The Examiner’s cited reference fails to teach “for each measure m of the data fields, identifying a respective reachable dimension set R(m) consisting of all dimensions d, of the data fields, that are reachable from the respective measure m by a sequence of many-to-one relationships in a predefined object model for the one or more data sources. 
This claim limitation requires “for each measure m ... identifying a respective reachable dimension set R(m) consisting of all dimensions d ... that are reachable from the measure m.” This claim limitation also requires identifying the set R(m) “by a sequence of many-to-one relationships in a predefined object model for the one or more data sources”.
	
(a).	Appellants’ argue, “The cited reference does not teach an object model for a data source”.   The Examiner has not cited any portion of Stolte that teaches an object model for a data source. For this reason alone, the claims are patentable over Stolte”. (Recited from page 14 of Appeal Brief).

As to point B.1.a, Examiner respectfully disagrees with arguments on page 14 in regards to the independent claims 1, 12 and 20.  The applicant’s disclosure (Paragraph [0007], Paragraph [0008], Paragraph [0009] and Paragraph [0010]) states “An object is a collection of named attributes, The attributes are descriptions of the object that are conceptually at a 1:1 relationship with the object and at a physical level, an object is often stored as a row in a relational table and attributes as columns of the table.  A class is a collection of objects that share the same attributes and at a physical level, a class is often stored as a relational table.  An object model is a set of classes and a set of many-to-one relationships between them” or in other words the object model is a set of physical tables with many to one relationship or children to parent relationship.  Stolte (Paragraph [0012], Paragraph [0014], Paragraph [0171] and Paragraph [0227]) clearly teaches the object model as stated by specification.  The columns (attributes) within a Row (object) and table (class) can be partitioned into dimensions and measures which have many to one relationship i.e relationship of many Measure values to one value of Dimension for example the bank branch and the customer would be dimensions, while the account balance would be a measure.  Also, each dimension is structured as a tree with multiple levels, within each level of the tree there are many nodes, each node corresponds to a value and the tree forms a set of parent-child relationships between the domain values at each level of detail and the claim 1 is not allowable.   

(b).	Appellants’ argue, “The cited reference does not teach identifying a set R(m) ‘by a sequence of many-to-one relationships in a predefined object model for the one or more data sources’ ”.   The Examiner has not identified any portion of Stolte that teaches identifying a set R(m) “by a sequence of many-to-one relationships in a predefined object model for the one or more data sources”. (Recited from page 14 of Appeal Brief).

As to point B.1.b, Examiner respectfully disagrees with arguments on page 14 in regards to the independent claims 1, 12 and 20.  Examiner respectfully disagrees with arguments on page 14 in regards to the independent claims 1, 12 and 20.  Stolte (Paragraph [0013], Paragraph [0014], Paragraph [0171], Paragraph [0227] and Fig. 17) clearly teaches the predefined object model as stated by specification.  Each dimension in the data cube (consisting a set of dimensions) corresponds to one dimension in the relational schema (e.g. star schema consisting of many to one relationship). Each cell in the data cube contains all the measures in the relational schema corresponding to a unique combination of values for each dimension.  Each dimension is structured as a tree with multiple levels and within each level of the tree there are many nodes forms a set of parent-child relationships (or one to many relationships) where every layer in a specification is composited together back-to-front to form the final visualization combining data from multiple data sources.   

(c).	Appellants’ argue, “The cited reference does not teach ‘for each measure m, identifying a respective reachable dimension set R(m) consisting of all dimensions d that are reachable from the measure m’ ”.   The terms “dimension” and “measure” are well-known terms of art in the field of data visualization. Dimensions and measures are types of data fields. Measures are typically numeric data fields that quantify something (e.g., sales or profit), and dimensions are typically string-type data fields that partition the data into a set of categories (e.g., states or products).  The claims specifically recite building a set of dimensions for each measure m, and building the set of dimensions in a specific way: “for each measure m. identifying a respective reachable dimension set R(m) consisting of all dimensions d that are reachable from the measure m ” (Reachable here means reachable within an object model by a sequence of many-to-one relationships).  Instead of this specific claim feature, the cited portions of Stolte point out the well-known fact that the data fields within a table can be partitioned into two types: dimensions and measures.  For this additional reason, the claims are further patentable over Stolte. (Recited from pages 14 and 15 of Appeal Brief).

As to point B.1.c, Examiner respectfully disagrees with arguments on pages 14 & 15 in regards to the independent claims 1, 12 and 20.  The applicant’s disclosure (Paragraph [0100]) states “a dimension D is reachable from a data field when there is a sequence of many-to-one relationships that starts from the class containing the data field and ending with the class that contains the dimension. In addition, if a dimension D is in a class C, then the dimension D is reachable from all other data fields in the class C”.   As indicated supra, Stolte (Paragraph [0013], Paragraph [0014], Paragraph [0171], Paragraph [0227]) clearly teaches “for each measure m, identifying a respective reachable dimension set R(m) consisting of all dimensions d that are reachable from the measure m”.  Multidimensional databases are structured as n-dimensional data cubes where each dimension in the data cube (consisting a set of dimensions) corresponds to one dimension in the relational schema (e.g. star schema consisting of many to one relationships). Each cell in the data cube contains all the measures in the relational schema corresponding to a unique combination of values for each dimension. Each dimension is structured as a tree with multiple levels where each level corresponds to a different semantic level of detail for that dimension, within each level of the tree there are many nodes, each node corresponds to a value (measure) within the domain of the level of detail that the node is in and the tree (dimension) forms a set of parent-child relationships (many to one relationships) between the domain values at each level of detail and the dimension.  Thus it teaches “for each measure m, identifying a respective reachable dimension set R(m) consisting of all dimensions d that are reachable from the measure m” and the claims are not allowable.   

Appellants’ remarks 2.  The Examiner’s cited reference fails to teach “for each distinct reachable dimension set R, forming a respective data field set S of the data fields, wherein S consists of each dimension in R and each measure m of the data fields for which R(m) = R”. 
	
(2).	Appellants’ argue, “As explained above, Stolte does not teach identifying a respective reachable dimension set R(m) using a predefined object model for the one or more data sources. Therefore, Stolte does not teach “for each distinct reachable dimension set R, forming a respective data field set S of the data fields, wherein S consists of each dimension in R and each measure m of the data fields for which R(m) = R.”  In particular, the claims require “forming a respective data field set S ... that consists of each dimension in R and each measure m of the data fields for which R(m) = R.” The Examiner has failed to identify any portion of Stolte that teaches these claim features”. (Recited from page 15 of Appeal Brief).

As to point B.2, Examiner respectfully disagrees with arguments on page 15 in regards to the independent claims 1, 12 and 20.  As indicated supra, Stolte (Paragraph [0013], Paragraph [0014], Paragraph [0171], Paragraph [0227]) clearly teaches “for each distinct reachable dimension set R, forming a respective data field set S of the data fields, wherein S consists of each dimension in R and each measure m of the data fields for which R(m) = R”.  Multidimensional databases are structured as n-dimensional data cubes where each dimension corresponds to one dimension in the relational schema (e.g. star schema consisting of many to one relationship). Each cell in the data cube contains all the measures in the relational schema corresponding to a unique combination of values for each dimension.  Each dimension is structured as a tree with multiple levels where each level corresponds to a different semantic level of detail for that dimension, within each level of the tree there are many nodes, each node corresponds to a value (measure) within the domain of the level of detail that the node is in and the tree (dimension) forms a set of parent-child relationships (many to one relationships) between the domain values at each level of detail and the dimension. Thus it teaches “for each distinct reachable dimension set R, forming a respective data field set S of the data fields (each dimension in the data cube [consisting a set of dimensions] corresponds to one dimension in the relational schema [reachable dimension with star schema consisting of many to one relationship with set of data fields]).  Stolte (Paragraph [0175], Paragraph [0176] and Fig.14) also teaches “each axis in the data cube corresponds to a dimension in the relational schema and consists of every possible value for that dimension, each cell in the data cube then corresponds to the measures of the base fact table aggregated to the proper level of detail and if each dimension has a hierarchical structure, then it is not a single data cube but rather a lattice of data cubes, where each cube is defined by the combination of a level of detail for each dimension”.  Thus it teaches “wherein S consists of each dimension in R and each measure m of the data fields for which R(m) = R”.  

Appellants’ remarks 3.  The Examiner’s cited reference fails to teach “for each measure m in the respective data field set S, rolling up values of the measure m to a level of detail specified by the respective dimensions in the respective data field set S”. 
	
(3).	Appellants’ argue, “Because the Examiner has not identified any portion of Stolte that teaches forming data field sets S (see above), the Examiner has not identified any operations that are performed for data field sets. In particular, the cited portions of Stolte do not teach operations to be performed “for each data field set S,” and “for each measure m in the respective data field set S,” and do not teach performing “rolling up values of the measure m to a level of detail specified by the respective dimensions in the respective data field set S”. (Recited from pages 15 and 16 of Appeal Brief).

As to point B.3, Examiner respectfully disagrees with arguments on pages 15 and 16 in regards to the independent claims 1, 12 and 20.  As indicated supra, Stolte (Paragraph [0013], Paragraph [0014], Paragraph [0171], Paragraph [0175], Paragraph [0176] and Paragraph [0227]) clearly teaches “for each distinct reachable dimension set R, forming a respective data field set S of the data fields, wherein S consists of each dimension in R and each measure m of the data fields for which R(m) = R”.  Stolte (Paragraph [0013], Paragraph [0181] and Fig. 14) clearly teaches “rolling up values of the measure m to a level of detail specified by the respective dimensions in the respective data field set S (using the dimensions, the analyst can explore and analyze the data cube at multiple meaningful levels of aggregation calculated from a base fact table where each cell in the data cube now corresponds to the measures of the base fact table aggregated to the proper level of detail and one of the data aggregates process used is the roll up aggregates which refers to the process of navigating through the lattice of data cubes to aggregate detailed data into coarser elements.  In the Fig. 14, each cube is defined by the combination of a level of detail for each dimension, the hierarchical structure of each dimension (time, product, location) defines the lattice of cubes. Within the lattice, each cube is defined by the combination of a level of detail for each dimension.  The cubes at the bottom of the lattice contain the most detailed information whereas the cubes at the top of the lattice are the most rolled up or abstract/coarser element”.  

Appellants’ remarks 4.  The Examiner’s cited reference fails to teach “for each data field set S, building a respective data visualization according to the data fields in the respective data field set S and according to the respective visual variables to which each of the data fields in S is associated”. 
	
(4).	Appellants’ argue, “The cited portions of Stolte do not teach operations to be performed “for each data field set S,” and “building a respective data visualization according to the data fields in the respective data field set S and according to the respective visual variables to which each of the data fields in S is associated”.  The Examiner’s citation to a large number of paragraphs on the general topics of “roll up,” “drill down,” and “aggregation” does not identify any specific teaching or suggestion of the specific claim elements.  For this additional reason, the claims are further patentable over Stolte”. (Recited from page 16 of Appeal Brief).

As to point B.4, Examiner respectfully disagrees with arguments on page 16 in regards to the independent claims 1, 12 and 20.  Stolte (Paragraph [0102] and Fig.7) clearly teaches “for each data field set S (schema box includes a representation of the database schema for each of the one or more databases where schema includes each data field set)”.  Stolte (Paragraph [0015], Paragraph [0044], Paragraph [0103] and Fig. 7) also teaches “the database includes a plurality of schema fields where construction of the visual table further comprises assigning a schema field in the plurality of schema fields to a pane in the one or more panes based on the specification where the subset of the set of tuples (set S of data fields) and the operands placed on shelves  (visual variables e.g., year, quarter, month, producttype, product, market, state) determine the structure of visual table and the types of graphs that are placed in each pane of visual table. Thus the claims 1, 12 and 20 are not allowable”.  
   
Dependent Claims 9 and 18
Appellants’ remarks C.  Claims 9 and 18 are patentable over the proposed combination of Stolte and Angus. 
	
(C)	Appellants’ argue, “Claim 9 depends from patentable claim 1, and claim 18 depends from patentable claim 12, so they are patentable over Stolte. Further, Angus is not cited for, and does not teach, the claim features that are missing from Stolte. Furthermore, Angus does not teach or suggest the specific claim feature “a dimension d is reachable from a measure m when the dimension d and the measure m are in a same class in the predefined object model, or else the measure m is an attribute of a first class C1 in the predefined object model, the dimension d is an attribute of an nth class Cn in the object model, with n>=2 and there is a sequence of zero or more intermediate classes C2, •••, Cn-1 in the predefined object model such that there is a many-to-one relationship between the classes Ci and Ci+1 for each i = 1,2, ...,n-1”. (Recited from pages 16 and 17 of Appeal Brief).

As to point C, Examiner respectfully disagrees with arguments on pages 16 and 17 in regards to the dependent claims 9 and 18.  For the reasons specified supra, Stolte  teaches the independent claims of 1, 12 and 20.  As indicated supra, Stolte (Paragraph [0013], Paragraph [0014], Paragraph [0171], Paragraph [0227]) clearly teaches “a dimension d is reachable from a measure m when the dimension d and the measure m are in a same class in the predefined object model”.   The claim limitation has OR operand.  Thus one condition is enough to satisfy the claim argument.  For completeness, further reply is given for the argument.  Angus (Paragraph [0081], Paragraph [0082], Paragraph [0098], Paragraph [0112] and Fig. 7) teaches “relationships like many to many associations can also be represented as shown in Fig.7 which illustrates how reference data is modelled, where the relationships between the reference data elements 71 to 74 are represented with boxes 75 to 77 (c1 .. Cn) where the relationships are called associations (intermediate) are in the form many-to-one relationship, the metadata defines associations between classes of reference data. Where an association is defined as a record indicating a parent class (Dimension) of reference data and a child class of data (measure) and a user may define a class of transaction by entering a desired name for that class, and by selecting a number of dimensions and measures from the previously defined classes of reference data and measures, respectively”.  Since this limitation is rejected based on the combination of Stolte et al (US PGPUB 20190065565) and Angus et al (US PGPUB 20060004746), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus the claims 9 and 18 are not allowable.

For the above reasons, it is believed that the rejections should be sustained.
(Note: the Examiner has made an earnest effort to properly address each and every Appellant’s argument of this appeal brief.  In any event or reason if more explanation is needed, the Examiner will gladly provide as necessary).

Respectfully Submitted,
/KAMAL K DEWAN/
Examiner, Art Unit 2163

/TONY MAHMOUDI/           Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                             

/CRESCELLE N DELA TORRE/           Primary Examiner                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.